The action is upon a note for $5,000, executed by defendant to plaintiff prior to their marriage. Plaintiff obtained a judgment against defendant by default and defendant moved to open his default in answering and to vacate the judgment, claiming that he had not been served with the summons and complaint. The motion was granted on condition that defendant file an undertaking conditioned for the payment to plaintiff of any judgment that may be recovered by her. Order dated December 5, 1945, granting reargument and upon reargument adhering to the original decision which granted defendant’s motion to open his default and to vacate the judgment upon condition that he file an undertaking in the sum of $5,000, affirmed, with $10 costs and disbursements. No opinion. Appeal from order dated October 30, 1945, dismissed, without costs. Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.